Citation Nr: 9934940	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  98-08 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
dermatophytosis.

2.  Entitlement to service connection for multiple 
disabilities, to include burns, a disability manifested by a 
rapid heart beat, a stomach disorder, a disability manifested 
by breathing problems, headaches, a skin rash, a disability 
manifested by blisters, a disability manifested by diarrhea, 
a disability manifested by memory loss, a disability 
manifested by aching joints, a disability manifested by 
dizziness, and a disability manifested by sweating, claimed 
as secondary to mustard gas exposure.

3.  Entitlement to Department of Veterans Affairs (VA) 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151(West 1991) for residuals of a fracture of the 
coccyx, with damage to the rectum, prostate, bladder, kidney, 
and liver, claimed as the result of VA examination in June 
1958.

4.  Entitlement to VA compensation benefits pursuant to the 
provisions of U.S.C.A. § 1151 (West 1991) for claimed 
disability of the right upper extremity, claimed as the 
result of an injection received at the VA outpatient clinic 
in Sacramento, California.

5.  Entitlement to VA compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991) for hemorrhage 
with black stools due to medication prescribed by VA.

6.  Entitlement to an increased (compensable) evaluation for 
genital herpes.



WITNESSES AT HEARING ON APPEAL

The appellant and his daughter


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from June 1942 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
VA RO in Oakland, California.  

Subsequent to a hearing at the regional office before the 
undersigned at the RO in July 1999, the veteran submitted 
additional evidence to the Board.  This evidence consisted of 
copies of evidence already of record, or evidence that did 
not pertain to the issues on appeal.  The Board, therefore, 
concludes that the evidence is not pertinent, and does not 
require referral to the RO for initial consideration.  38 
C.F.R. § 20.1304 (1999).

For reasons which will be set forth in the remand at the end 
of the decision, the matter of the veteran's entitlement to a 
compensable evaluation for genital herpes is being deferred 
pending additional development.


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for 
dermatophytosis by a decision dated in August 1966.

2.  Evidence received subsequent thereto is so significant 
that it must be considered in order to fairly decide the 
veteran's claim

3.  The claim for service connection for dermatophytosis is 
not supported by competent evidence of a nexus between 
current disability and service.

4.  The claims for service connection for residuals of burns, 
a disability manifested by a rapid heartbeat, a stomach 
disorder, a disability manifested by breathing problems, 
headaches, a skin rash, a disability manifested by blisters, 
a disability manifested by diarrhea, a disability manifested 
by memory loss, a disability manifested by aching joints, a 
disability manifested by dizziness, and/or a disability 
manifested by sweating, claimed as secondary to mustard gas 
exposure, are not supported by competent evidence of a nexus 
between those conditions and mustard gas exposure or any 
other incident of service.

5.  There is no competent medical evidence of record showing 
that the veteran has fracture residuals of the coccyx with 
damage to the rectum, prostate, bladder, kidney, and liver 
that were caused by or made worse by any aspect of VA 
treatment accorded the veteran in June 1958.

6.  There is no competent medical evidence of record showing 
that any disability of the right upper extremity was caused 
by or made worse by an injection given the veteran at the VA 
Outpatient Clinic, in Sacramento, California, dating from the 
late 1980's.

7.  There is no competent medical evidence of record showing 
that the veteran has a hemorrhage with black stools due to 
medication accorded him by VA.


CONCLUSIONS OF LAW

1.  Evidence received since the final August 1966 decision by 
the Board denying service connection for dermatophytosis is 
new and material, and the claim is therefore reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.104 (1999).

2.  The claim for service connection for dermatophytosis is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claims of entitlement to service connection for 
residuals of burns, a disability manifested by rapid 
heartbeat, a stomach disorder, a disability manifested by 
breathing difficulties, headaches, a skin rash, a disability 
manifested by blisters, a disability manifested by diarrhea, 
a disability manifested by memory loss, a disability 
manifested by aching joints, a disability manifested by 
dizziness, a disability manifested by sweating, claimed as 
secondary to mustard gas exposure, are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim for VA compensation benefits pursuant to 
38 U.S.C.A. § 1151 for alleged residuals of a fracture of the 
coccyx with damage to the rectum, prostate, bladder, kidney, 
and liver, claimed as a result of VA examination accorded the 
veteran in June 1958, is not well grounded.  38 U.S.C.A. 
§ 5107(a).

5.  The claim for VA compensation benefits pursuant to 
38 U.S.C.A. § 1151 for alleged disability of the right upper 
extremity due to injection, claimed as the result of VA 
treatment, is not well grounded.  38 U.S.C.A. § 5107(a).

6.  The claim for VA compensation benefits pursuant to 
38 U.S.C.A. § 1151 for hemorrhage with black stools due to 
medication given the veteran by VA is not well grounded.  
38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Well grounded claims.

The threshold question to be answered except in the case of a 
prior final decision, is whether the veteran has presented 
evidence of well-grounded claims, that is, claims which are 
plausible and meritorious on its own or capable of 
substantiation.  If he has not, his appeals must fail and the 
Board has no duty to further assist him with the development 
of those claims.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also Epps v. Gober, 126 F.3d 1464 (1997) 
cert. denied 118 S. Ct. 2348 (1998). 

Under the provisions of 38 U.S.C.A. § 3.303(b), with chronic 
disease shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at a later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When a disease entity is established (leprosy, tuberculosis, 
multiple sclerosis, etc.), there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. 

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) by (a) evidence that a condition 
was "noted" during service or during an applicable 
presumptive period; (b) evidence showing post service 
continuity  of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology.  Clyburn v. 
West, 12 Vet. App. 296 (1999); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Sacks v. West, 
11 Vet. App. 314, 315 (1998); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes of determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Derwinski, 5 Vet. App. 19, 21 (1993).



New and material evidence.

The veteran has petitioned to reopen a previously denied 
claim of service connection for dermatophytosis.  If new and 
material evidence is presented or secured with respect to a 
claim that has been previously denied, the claim will be 
reopened, and the claim then will be decided on the merits.  
38 U.S.C.A. § 5108; Z38 C.F.R. § 3.1056(a).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that, when new and material evidence is presented or secured 
with respect to previously and finally denied claim, the VA 
must reopen the claim.  Stanton v. Brown, 5 Vet. App. 563, 
566 (1993).

The United States Court of Appeals for the Federal Circuit 
has specifically held that the Board may not consider a 
previously and finally disallowed claim unless new and 
material evidence is presented, and that before the Board may 
reopen such a claim, it must so find.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); Fulkerson v. West, 12 Vet. 
App. 268 (1999). "Moreover, once the Board finds that no such 
evidence has been offered, that is where the analysis must 
end."  Butler v. Brown, 9 Vet. App. 167, 172 (1996).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon a specific matter under consideration, 
which is neither cumulative nor redundant, and which may by 
itself or in connection with evidence previously assembled be 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

In Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), the Court 
held that the Board must perform a two-step analysis when a 
veteran seeks to reopen a final decision based on new and 
material evidence.  First, it must determine whether the 
evidence presented or secured since the last final 
disallowance is "new and material."  Id.  If it is, the Board 
must then reopen the claim and "evaluate the merits of the 
veteran's claim in light of all the evidence, both new and 
old."  Id.; see also Evans v. Brown, 9 Vet. App. 273 (1996).  

If new and material evidence is presented with respect to a 
claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108.  Thus, when considering a request to 
reopen a claim, the Board must first determine whether the 
evidence is new and material.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  If the Board so determines, the claim 
is reopened and the Board must then evaluate the merits of 
the veteran's claim in light of all the evidence, both new 
and old.  Id.

The Court has held:  The first step of the Manio two-step 
analysis as to a claim to reopen involves three questions:  
Question (1):  Is the newly presented evidence "new" (that 
is, not of record at the time of the last final disallowance 
of the claim and not merely cumulative of other evidence that 
was then of record), see Struck v. Brown, 9 Vet. App. 145 
(1996), Blackburn v. Brown, 8 Vet. App. 97 (1995), Cox v. 
Brown, 6 Vet. App. 459 91994)?  Question (2):  Is it 
"probative" of "the issue which is at hand'" (Cox and Colvin) 
(that is, each issue which was a specified basis for the last 
final disallowance) (See Struck, supra)?  Question (3):  If 
it is new and probative, then, in light of all of the 
evidence of record, is there a reasonable possibility that 
the outcome of the claim on the merits would be changed?  In 
Blackburn, the Court indicated that affirmative answers to 
both questions 2 and 3 involving the probative nature of the 
"new" evidence and the reasonable possibility of outcome 
change, respectively, were required in order for "new" items 
to be "material."  Crippen v. Brown, 9 Vet. App. 412, 419 
(1996); Evans v. Brown, 9 Vet. App. 273, 283 (1996).

The Federal Circuit has invalidated step three of the above 
analysis, so that it is not necessary that the new evidence 
raise a reasonable possibility of changing the outcome of the 
claim.  Hodge v. West, 155 F 3d. 1356 (Fed. Cir. 1998). 

The regulation and the Court decision require that the new 
evidence be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  The Federal Circuit has held that the 
legislative history suggests the purpose behind the 
definition contained in § 3.156 was not to require the 
veteran to demonstrate that the new evidence would properly 
change the outcome of the claim; rather, it was to emphasize 
the importance of the complete record for evaluation of the 
veteran's claim.  Hodge. 

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the decision of the Federal Circuit in Hodge required 
the replacement of the two-step Manio test with the three-
step test.

Under the three-step test analysis in Elkins, VA must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) so as to have that 
finally denied claim reopened under 38 U.S.C.A. § 5108.  

Second, under the Elkins three-step test, if new and material 
evidence has been presented, immediately upon reopening the 
claim, VA must determine whether, based upon all the evidence 
of record in support of a claim, presuming its credibility, 
the claim as reopened (and as distinguished from the original 
claim), is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if a claim is well grounded, VA will then proceed to 
evaluate the merits of the claim but only after ensuring that 
the duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.

In this case, the Board denied entitlement to service 
connection for dermatophytosis by decision dated in August 
1966.  That is the last final decision in this case prior to 
the decision on appeal, and the Board must determine whether 
new and material evidence has been submitted since that 
decision.  Evans v. Brown, 9 Vet. App. 273 (1996).

Factual Background

The evidence of record before the Board at the time of its 
1966 decision included the service medical records which 
revealed the skin was normal at the time of enlistment 
examination.  The veteran was seen in sick back in December 
1942 with a sore on his penis.  He was hospitalized in the 
Canal Zone for a pleomorphic eruption all over the body.  
Papules, vesicles, crusting, and excoriations from scratching 
were noted.  He was treated with sulfa ointment and was 
released to duty after hospitalization of about one month 
duration.  A diagnosis was made of scabies.  Subsequently, 
the only reference to the skin was in August 1945 when he was 
seen at a service department hospital for penile lesions.  No 
diagnosis was made.  At the time of examination at discharge, 
the skin was described as normal.

When he filed a claim for benefits in 1949, the veteran 
referred to fungus of the feet and left ear.  He reported 
having received treatment in service, but indicated he had 
not received any treatment after service.

At the time of examination by VA in 1960, there was no 
reference to a skin disorder.  

Medical records dating from the mid 1960's reveal the veteran 
was seen on periodic occasions for various complaints 
regarding the skin.  When he was seen on one such occasion by 
VA in October 1965, he reported a skin condition involving 
the hands, feet, and the trunk had developed in service in 
1943.  Current examination resulted in a diagnosis of chronic 
dermatophytosis of the feet, but no residuals of previously 
diagnosed scabies.

Also considered by the Board at the time of the 1966 decision 
was a statement from the veteran's sister dated in August 
1965 in which she recalled that when she saw the veteran on 
one occasion in 1945, he had large lumps and blisters all 
over his body.  She indicated that a few months later, when 
he returned home following discharge, he did not look much 
better.  She stated that he informed her that the service 
department physician had done nothing for him.  

Also of record is a statement from a long-time acquaintance 
dated in 1949 to the effect that the veteran had been unable 
to accept a job as a wheel molder because of the condition of 
his feet.

When the veteran was examined by VA in October 1965, he 
referred to having developed a skin condition in service in 
1943.  Current examination diagnosis was chronic 
dermatophytosis of the feet and left hand, but with no 
residuals of previously diagnosed scabies.

Also for review by the Board at the time of its 1966 decision 
was a statement from a private physician who examined the 
veteran for a rash of the hands and feet in December 1965.  
The rash was reported to be of 15 years duration.  The 
physician stated the veteran had a chronic dermato-
onychophytosis with dermatophytid of the hands.

Also of record at the time of the Board's 1966 decision were 
communications from other individuals, to include the 
veteran's wife and friends, which were to the combined effect 
that the veteran had blisters on a periodic basis over the 
years following service.

The specified basis for the 1966 denial by the Board was that 
while the veteran was treated for scabies during service, a 
chronic skin disease was not present on examination at the 
time of separation from service and the scabies which were 
noted during service were acute and transitory in nature and 
healed without residuals.  It was further indicated that the 
post service dermatophytosis was due to a post service 
infection and was unrelated to the condition present during 
service.

The evidence obtained since the last final denial of the 
veteran's claim includes reports of VA treatment and 
evaluation of the veteran on periodic occasions dating from 
the late 1980's for a fungal infection.  This evidence is so 
significant that it must be considered in order to fairly 
consider the veteran's claim.  Accordingly, the Board 
concludes that new and material evidence has been submitted 
and the claim is reopened.

Well-Grounded Claim

The service medical records document the veteran was seen for 
complaints regarding his skin, and he has reported skin 
difficulties during service.  This record constitutes 
competent evidence of inservice occurrence of skin problems.  
Accordingly, the veteran has satisfied one element of the 
Caluza test of a well-grounded claim.  The diagnosis of tinea 
pedis constitutes competent evidence that there is a current 
disability, thereby satisfying another essential element of 
the Caluza test for a well-grounded claim.  

The missing element with regard to the veteran's claim is any 
competent evidence of a nexus between the currently diagnosed 
tinea pedis and the skin symptomatology reported in service.  
No medical professional has linked any current skin problems 
to service.  The veteran has suggested the existence of such 
a link.  However, as a lay person, he is not competent to 
provide an opinion as to what is essentially a question of 
medical causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

In the absence of a competent nexus evidence the claim for 
service connection for dermatophytosis is not well grounded 
and must be denied.

Service Connection for Multiple Disabilities Due to Claimed 
Exposure to Mustard Gas.

According to the applicable regulations, exposure to the 
specified vesicant agents during active military service 
under the circumstances described below together with the 
subsequent development of any of the indicated conditions is 
sufficient to establish service connection for that 
condition:

(1)  Full body exposure to nitrogen or 
sulfa mustard during active military 
service together with the subsequent 
development of chronic conjunctivitis, 
keratitis, corneal opacities, scar 
formation, or the following cancers:  
Nasopharyngeal; laryngeal; lung (except 
mesothelioma); or squamous cell carcinoma 
of the skin;

(2)  Emphysema, asthma or chronic 
obstructive pulmonary disease;

(3)  Full body exposure to nitrogen 
mustard during active military service 
together with the subsequent development 
of acute nonlymphocytic leukemia.  

38 C.F.R. § 3.316 (1999).

A review of the evidence of record discloses that on one 
occasion in 1942, it was indicated that the veteran had 
completed four weeks of recruit training as a mess attendant.  
Notation was made that he had received gas mask instructions.  
The naval training station was at Norfolk Navy Base in 
Norfolk, Virginia.  The veteran now claims that he sustained 
burns to the left arm, neck, mouth and right leg, a racing 
heart beat, stomach difficulties, breathing problems, 
headaches, a skin rash, blisters, diarrhea, memory loss, 
aching joints, dizziness, and excessive sweating, all due to 
exposure to mustard gas during service.

Reference is made to a June 1995 report of contact in which 
an individual at the VA Central Office in Washington, D.C., 
was contacted.  That individual stated that the veteran's 
name did not appear on VA's Epidemiology service list of 
mustard gas participants.  It was also noted that Norfolk, 
Virginia, the locale where the veteran underwent his 
training, was not a testing site for the Naval Research 
Laboratory (NRL).  

Records available from the National Personnel Records Center 
do not contain any indication of the veteran having been 
exposed to mustard gas.  

For purposes of submitting a well-grounded claim, the veteran 
is competent to report his inservice mustard gas exposure.  
Pearlman v. West, 11 Vet. App. 443 (1998).  However, none of 
the claimed disabilities are listed among those conditions 
for which presumptive service connection is available under 
38 C.F.R. § 3.316.  He has not submitted any competent 
evidence linking the various claimed conditions to exposure 
to mustard gas during active service.  As a lay person the 
appellant lacks the capability to provide evidence that 
requires specialized knowledge, skill, experience, training, 
or education.  See Espiritu v. Derwinski, supra.  The 
evidence of record instead establishes that the veteran's 
complaints pertaining to these various problems had their 
onset many years after service.  Without competent medical 
evidence demonstrating that a disability currently exists 
that is due to an inservice disease or injury, or that 
disease subject to a presumptive service connection were 
present within one year thereafter, the Board must find that 
the claims for service connection for the various problems 
stated above are not well grounded.

The Board notes that there is also no competent evidence 
linking the claimed conditions to any other disease or injury 
in service.

In the absence of competent evidence of a nexus between the 
claimed conditions and service, the claims are not well 
grounded and must be denied.

38 U.S.C.A. § 1151

In pertinent part, 38 U.S.C.A. § 1151, in effect prior to 
October 1, 1997, provided that where any veteran shall have 
suffered an injury, or an aggravation of an injury, as the 
result of hospitalization, medical or surgical treatment, not 
the result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or 
death, compensation shall be awarded in the same manner as if 
such disability or death were service-connected. 

The provisions of 38 C.F.R. § 3.358(c)(3) (1994), formerly 
required that in order for compensation to be payable under § 
1151, there must be a showing that the additional disability 
was the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instances of indicated 
fault on the part of VA.

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the Court 
invalidated the requirement of fault contained in 38 C.F.R. § 
3.358(c)(3).  The provisions of 38 C.F.R. § 3.358, excluding 
section (c)(3), remained valid.  This decision was ultimately 
affirmed by the United States Supreme Court.  Brown v. 
Gardner, 115 S.Ct. 552 (1994).

The provisions of 38 C.F.R. § 3.358, provide, that in 
determining if additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  As applied to medical 
or surgical treatment, the physical condition prior to the 
disease or injury will be the condition that the specific 
medical or surgical treatment was designed to relieve.  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
hospitalization, etc., was authorized.  In determining 
whether such additional disability resulted from a disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization, medical, or surgical 
treatment, it will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.  38 C.F.R. § 3.358 (b),(c).  
The amended regulation, 38 C.F.R. § 3.358 (c)(3), now 
provides:

Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative.  'Necessary consequences' 
are those which are certain to result 
from, or were intended to result from, 
the examination or medical or surgical 
treatment administered.  Consequences 
otherwise certain or intended to result 
from a treatment will not be considered 
uncertain or unintended solely because it 
had not been determined at the time 
consent was given whether that treatment 
would in fact be administered.

The Court has held that a well grounded claim under the old 
provisions of 1151 generally requires: (1) Medical evidence 
of a current disability; (2) medical evidence, or in certain 
circumstances lay evidence, of incurrence or aggravation of 
an injury as the result of hospitalization, medical or 
surgical treatment, or the pursuit of a course of vocational 
rehabilitation under chapter 31 of title 38, United States 
Code; and (3) medical evidence of a nexus between that 
asserted injury or disease and the current disability.  
Similarly, assuming, without deciding, that a continuity-of-
symptomatology analysis would apply in an prior section 1151 
case, the Court has held that a veteran's claim would be well 
grounded if he submitted evidence of each of the following: 
(a) Evidence that a condition was "noted" during his VA 
hospitalization or treatment; (b) evidence showing continuity 
of symptomatology following such hospitalization or 
treatment; and (c) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-hospitalization/treatment symptomatology.  Jones v. 
West, 12 Vet. App. 460, 464 (1999).

A claim made under the provisions of 1151 would not be well 
grounded unless there was competent evidence of additional 
disability as the result of VA treatment.  Jimison v. West, 
13 Vet. App. 75 (1999).


Compensation for Residuals of a Fracture of the Coccyx With 
Damage to the Rectum, the Prostate, the Bladder, the Kidney, 
and Liver under the Provisions of 38 U.S.C.A. § 1151.

A review of the evidence of record discloses that the veteran 
was accorded an orthopedic examination by VA in June 1958.  
The veteran's chief complaint was back pain.  Because an X-
ray of the coccyx was requested, a manual examination through 
the rectum was made.  The examiner did not find any 
indication of alteration from the contour of the coccyx 
either on the external or internal side.  The examiner did 
not find any residuals of sprain or strain or residuals of a 
former disc syndrome in the lower spine at the present time.  
The examination was described as essentially negative and the 
examiner opined that the veteran had a "good functioning" 
lower back.  An X-ray study of the lumbosacral spine done at 
that time showed the presence of arthritis.  The examination 
diagnoses were:  Residuals of sprain or strain or contusion 
to the lower spine, the lumbosacral or coccyx area, not found 
clinically; arthritis, hypertrophic, lumbar spine.

The veteran claims that the rectal examination caused him to 
fracture his tailbone and sustain damage to the rectum, the 
prostate, the bladder, the kidney, and the liver.

However, additional review of the evidence of record 
discloses that there is no reference in the medical records 
dating thereafter to a fracture of the coccyx or damage to 
the rectum, the prostate, the bladder, the kidney and/or the 
liver.  In a December 1958 communication a private physician 
stated that he examined the veteran in October 1958 for a 
chief complaint of chronic low back pain.  The veteran's 
history dated back to an industrial injury in 1950.

On current examination the veteran was in no apparent 
distress.  There was no abnormality on examination of the 
abdomen.  Clinical examination of the back gave no indication 
of any problems stemming from the June 1958 orthopedic 
examination by VA.  Findings were essentially unremarkable 
except for some tenderness and front line hyperextension.  

An X-ray study of the lumbar spine showed no evidence of 
recent bony trauma.  There was no indication whatsoever of a 
fracture of the coccyx.  The impression was degenerating 
intervertebral disc in the lumbosacral joint with a secondary 
radiculitis and microtrauma myofibrositis as a result of the 
trauma of heavy lifting.

Also of record is a report of a VA orthopedic and neurologic 
examination accorded the veteran in May 1968.  It was noted 
that the veteran had been examined previously by VA in August 
1960 with a diagnosis at that time of herniated nucleus 
pulposus, L4, with left sciatic radiation.  Current 
complaints included recurrent discomfort in the low back and 
the lower extremity.  No reference was made to a fracture of 
the coccyx or damage to the rectum, prostate, bladder, 
kidney, or liver.  The veteran had no acute symptoms or 
findings on current examination.  Examination of the spine 
and lower extremities was essentially normal.  The 
examination diagnosis was "Previous diagnosis of lumbar disc 
syndrome, essentially inactive at the present examination.  
Subjective complaint of recurrent low back and left leg 
discomfort.  X.  Subjective complaint of recurrent low back 
and left leg discomfort.  X-rays requested."  

It has only been in the recent past that the veteran has 
referred to fracturing the tailbone and damaging the rectum, 
prostate, bladder, kidney and liver. 

With this in mind, and assessing the three prongs of the 
Caluza test, it is clear that the third prong of the test is 
not met.  There is no competent medical evidence whatsoever 
of a nexus between the examination accorded the veteran by 
the VA physician in June 1958 and any current disability, if 
present, involving the tailbone, the rectum, the prostate, 
the bladder, the kidney and the liver, under either version 
of 38 U.S.C.A. § 1151 discussed above.  That is, there is no 
competent medical evidence of record which supports the 
veteran's contention that he has any additional disability as 
the result of examination accorded him by VA in June 1958. 

The Board observes that the medical evidence of record 
discloses that the veteran had problems with his back prior 
to the examination in June 1958.  There is no evidence of 
record that his back problems or any other problems became 
clinically worse due to the June 1958 examination, aside from 
his own statements.

The only indication of a nexus between the VA treatment 
accorded him in 1958 and any current problems are his own 
contentions.  Lay persons are incapable of providing 
competent medical evidence, including that pertaining to a 
nexus between any medical treatment and a current disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Since this 
prong of the Caluza test is not met, the claim with regard to 
this matter is therefore denied as not well grounded.  The 
Board notes that the disposition of the claim would be 
similar when adjudicated under either the former or the 
revised provisions of 38 U.S.C.A. § 1151.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this regard, under 
either version of the law there is no competent evidence that 
the veteran incurred additional disability as a result of VA 
medical care.

Alleged Right Upper Extremity Disability Due to Injection 
Administered by VA.

A review of the evidence of record discloses that the veteran 
claims having received an injection at the VA Outpatient 
Clinic in Sacramento, California, 8 or 9 years ago and that 
this injection resulted in a right shoulder disability with 
pain and weakness.  The medical evidence which is of record 
dating from the late 1980's does not document the veteran 
ever receiving an injection.  Further, the records dating 
from that time do not show the existence of a chronic right 
upper extremity disorder.  On one occasion in January 1997, 
the veteran was seen for a number of complaints, one of which 
was right shoulder pain.  A disability of the right shoulder 
was not diagnosed during the evaluation.  

The first prong of the Caluza test is not met, as there is no 
confirmatory evidence of the presence of a current disability 
of the right upper extremity.  Regardless, the undersigned 
notes that to the extent the veteran has any kind of 
disability of the right upper extremity, there is no 
competent medical evidence of record of a nexus between an 
injection he might have received years ago and any current 
right upper extremity problem, under either version of 
38 U.S.C.A. § 1151 discussed above.  There simply is no 
competent medical evidence submitted which supports the 
veteran's assertion that he has an additional disability of 
the right upper extremity as the result of VA medical 
treatment, specifically an injection, allegedly accorded him 
several years ago.  Once again, the only indication of a 
nexus between alleged VA treatment and the veteran's right 
upper extremity problems are his own contentions.  As noted 
above, as a lay person, he lacks the capability to provide 
evidence that requires specialized medical knowledge, skill, 
experience, training, or education.  See Espiritu v. 
Derwinski, supra.

Without competent medical evidence demonstrating that a 
disability currently exists that is due to incurrence or 
aggravation of a disability as the result of medical or 
surgical treatment and medical evidence of a nexus between 
the asserted disorder and any current disability, the Board 
must find that the claim for service connection for reported 
disability of the right upper extremity is not well grounded.

Compensation for Hemorrhage with Black Stools Due to 
Medication.

The veteran has testified that medication administered by VA 
caused him to develop black stools.  This assertion is 
essentially a claim for compensation under the provisions of 
38 U.S.C.A. § 1151.

A review of the evidence of record with regard to this matter 
reveals that the veteran was seen in outpatient consultation 
on one occasion in April 1997.  He referred to having had 
black bowel movements from January to March 1997.  He stated 
he got medicine from a private physician.  He got diarrhea 
after that and lost five pounds.  He started eating crackers 
and taking medicine for diarrhea and regained his weight.  
Examination at that time revealed the stool tested positive 
for blood.  He was instructed to discontinue taking Motrin.  
There is no indication of any subsequent complaints or 
problems.  A review of the record does not reflect that 
Motrin was prescribed by VA.  

There is no competent medical evidence which supports the 
veteran's conclusion that he has hemorrhage with black stools 
due to medication given him by VA.  The record again does not 
show that he possesses the requisite knowledge, skill, 
experience, training, or education to qualify as a medical 
expert and would afford his statements to be considered 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Lay persons are not considered competent to offer 
medical opinions regarding causation or diagnosis, and 
therefore that evidence does not establish that the claim is 
plausible.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The undersigned notes there is no evidence of a current 
disability stemming from the black stools the veteran 
complained of on outpatient consultation in April 1997.  The 
Court has held that in the absence of competent medical 
evidence of a current disability, a claim is not well 
grounded.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992), the Court 
held that the failure to demonstrate that a disability is 
currently manifested constitutes failure to present a 
plausible or well-grounded claim.

Perhaps more significantly there is no competent evidence 
that medication administered by VA caused the claimed 
disability.

In this case, there is no basis in the law or regulation for 
an award of benefits under 38 U.S.C.A. § 1151 for hemorrhage 
with black stools.  The record shows there is simply no 
competent medical evidence supporting the veteran's 
contention that he has any additional disability as the 
result of medication given him by VA which might be 
responsible for his having hemorrhage with black stools.


ORDER

New and material evidence having been submitted the claim of 
service connection for dermatophytosis is reopened.

The claim for service connection for dermatophytosis is 
denied.

Service connection for multiple disabilities/symptoms, to 
include burns, a disability manifested by a rapid heart beat, 
a stomach disorder, a disability manifested by breathing 
problems, headaches, a skin rash, a disability manifested by 
blisters, a disability manifested by diarrhea, a disability 
manifested by memory loss, a disability manifested by aching 
joints, a disability manifested by dizziness, and a 
disability manifested by sweating claimed as the result of 
exposure to mustard gas, is denied.

Entitlement to VA compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for alleged residuals of a fracture of 
the coccyx with damage to the rectum, the prostate, the 
bladder, the kidney, and liver, is denied.

Entitlement to VA compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for alleged disability of the right 
upper extremity due to injection administered by VA is 
denied.

Entitlement to VA compensation benefit sunder the provisions 
of 38 U.S.C.A. § 1151 for hemorrhage with black stools due to 
medication prescribed by VA is denied.


REMAND

At the hearing before the undersigned in July 1999, the 
veteran testified that he was being seen for treatment for 
his herpes and was receiving prescriptions from VA for it.  
He complained that he experienced pain each time he had sex 
and that he also experienced itching and burning.  In 
essence, he claimed that the condition had worsened.  
Accordingly, the Board finds that this issue is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

A review of the evidence of record discloses no reference to 
treatment and evaluation of the veteran's herpes in the 
recent past.  He has not been accorded an examination for 
evaluation of his herpes by VA for some time.  The duty to 
assist an individual in the development of facts pertinent to 
a claim includes obtaining an adequate VA examination.  
Fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  


Accordingly, this matter is REMANDED for the following 
actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, treatment centers, or the 
like, who have treated him for herpes 
during the pendency of this appeal.  
After obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each physician or facility 
identified to request specifically any 
and all medical or treatment records or 
reports related to the veteran's herpes.  
All pieces of correspondence, as well as 
any medical or treatment records 
obtained, should be made a part of the 
claims folder.  Of particular interest 
are any records from the VA Outpatient 
Clinic in Sacramento, California.

2.  The veteran should be afforded an 
examination by the appropriate specialist 
in order to determine the current nature 
and extent of his herpes.  All indicated 
studies must be conducted.  The examiner 
should be requested to identify all 
manifestations of the veteran's herpes, 
if any.  The claims file and a copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
conduction and completion of the 
examination.  Any opinion expressed must 
be accompanied by a complete rationale.  
The examiner should comment on the degree 
of impairment attributable to the herpes.

Thereafter, after completing the above actions, the RO should 
readjudicate the issue.  If the veteran is not satisfied with 
the determination, he should be issued a supplemental 
statement of the case and be given a reasonable time in which 
to respond.  The case should then be returned to the Board if 
otherwise in order.  The Board intimates no opinion as to the 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


Error! Not a valid link.

